Citation Nr: 1740594	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  15-43 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for meningioma tumors of the brain as a result of exposure to ionizing radiation.


ORDER

Entitlement to service connection for meningioma tumors of the brain as a result of exposure to ionizing radiation is denied.


WITNESS AT HEARING ON APPEAL

The Veteran



FINDINGS OF FACT

1. The Veteran was exposed to ionizing radiation.

2. The weight of the evidence does not establish that the Veteran's meningioma tumors of the brain are a result of his in-service exposure to ionizing radiation.


CONCLUSION OF LAW

The criteria for entitlement to service connection for meningioma tumors of the brain have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty from April 1966 through April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2017, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A transcript is of record.

The Veteran filed a timely Notice of Disagreement (NOD) in response to the RO's December 2014 denial.  In July 2015, the Veteran requested that his NOD be withdrawn and his claim be reconsidered based on newly submitted medical evidence.  However, the RO treated his request as a request to reopen his claim, rather than a request for reconsideration based on new evidence.  The RO denied the Veteran's claim in August 2015.  As he submitted new evidence within one year of the December 2014 rating decision, that rating decision remains open.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The Veteran's Record of Occupational Exposure to Ionizing Radiation noted he had a total lifetime exposure of .494 rem from July 1966 through March 1970.  Therefore, exposure to ionizing radiation is conceded.

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods.  Davis v. Brown, 10 Vet App 209, 211 (1997); Rucker v. Brown, 10 Vet App 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected, specific to radiation-exposed Veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Diseases presumptively service connected for radiation-exposed Veterans are listed under 38 C F R § 3.309(d)(2).  Second, when a "radiogenic disease" first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1).  A radiogenic disease is defined at 38 C.F.R. § 3.311(b)(2).  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered on a direct basis under 38 C F R § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

"Tumors of the brain and central nervous system" fall under the definition of "radiogenic diseases" listed in 38 C.F.R. § 3.311(b)(2).  As such, the Veteran has a currently diagnosed "radiologic disease" that manifested after service.  Further, his meningioma brain tumors manifested five years or more after his exposure.  38 C.F.R. 3.311(b)(5)(iv).  As such, the Veteran's claims file was referred to the Undersecretary of Health for further development pursuant to 38 C.F.R. 3.311(b)(1), as will be discussed below.

There are conflicting medical opinions in this case as to whether the Veteran's condition is related to in-service radiation exposure.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

The Veteran underwent CT scans of the brain in November 1998 and August 2004.  Both CT scan reports were interpreted as normal.  An April 2014 VA treatment record noted the Veteran had meningioma tumors "all presumed to be benign and related to radiation during active duty."  However, treatment records from USF Health note the Veteran consistently overrepresented his exposure to ionizing radiation to his treating physicians, often reporting he was exposed to 9 rem.  This level of exposure is not supported by documentation in his Military Personnel File.

A July 2014 nexus statement signed by Dr. B. stated the Veteran's multiple meningiomas were more likely than not the result of previous radiation therapy.  It appears Dr. B. originally stated the Veteran's meningiomas were caused by or the result of previous radiation exposure, but that response has been crossed out, with the physician's initials and the date of correction.  He noted that he had reviewed only the Veteran's post-service treatment records.  Dr. B. provided rationale stating "the most likely cause of multiple meningiomas with a history of radiation exposure is the radiation."  However, it is unclear whether Dr. B. is referring to the Veteran's in-service exposure or his post-service radiation treatment.

The Veteran submitted a nexus statement from Dr. W. in June 2014.  Dr. W. asserted there was no way to establish that a particular cancer was caused by radiation; however, there were certain hallmarks that can be used to suggest that a cancer is likely to have developed at least in part from a prior radiation exposure.  Those hallmarks were (1) where is the cancer located? and (2) how long did it take for the cancer to develop?  She stated that meningioma has been reported to be associated with patients who were treated with radiation to kill ringworm of the scalp, and is a type of cancer that appears to be associated with prior radiation exposure.  She advised "[y]our meningioma could fit into this category."  Further, she noted that most radiation-induced solid tumors begin approximately 30 years after exposure, and the risk does not go down to background levels throughout life.  However, she also noted that she did not know the Veteran's exposure levels, "but a WWII type of exposure would have resulted in a possible cancer at any time from the late 1970s until the present day."  The Board does not find this opinion to be probative for several reasons.  Although it was not noted whether Dr. W. was given the Veteran's medical records, she did state she did not know the Veteran's level of exposure, and thus did not have access to his Record of Occupational Exposure to Ionizing Radiation.  Her opinion regarding the Veteran's risk of developing meningioma brain tumors must be based of his self-reporting and, as noted above, the Veteran has consistently over reported his exposure.  Finally, the Court of Appeals for Veterans Claims (Court) has determined that statements expressed with the term "could have" are too speculative to establish a causal relationship.  See Bloom v. West, 12 Vet. App. 185, 186-87 (1999) ("By using the term 'could,' without supporting clinical data or other rationale, [the expert's] opinion simply is too speculative to provide the degree of certainty for medical nexus evidence.").

In October 2014, the Veteran's file was sent to the Undersecretary for Health for an opinion as to whether the Veteran's meningioma tumors were related to his in-service exposure to ionizing radiation.  The Undersecretary noted that the Veteran's lifetime radiation exposure was .494 rem during his active duty from 1966 through 1970.  The Undersecretary noted that the Health Physics Society recommended against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources.  The Health Physics Society further stated "there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or nonexistent."  The Undersecretary opined that since the Veteran's radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime, it was unlikely his meningioma tumors of the brain are attributed to radiation exposure while in military service.  The Board finds this opinion to be probative evidence because the Undersecretary had the benefit of reviewing the Veteran's entire claims file, including his Record of Occupational Exposure to Ionizing Radiation, and, after a review of pertinent medical literature, concluded it was less likely than not that the Veteran's meningioma tumors of the brain were etiologically related to his active duty service.

E-mail correspondence submitted by the Veteran dated May 2015 from Dr. W. stated "[r]adiation causes cancer through a 'stochastic' mechanism, which means that it can happen at any dose, including the lowest doses."

The Veteran submitted a follow up nexus opinion from Dr. W. dated June 2015 to expand on her e-mail correspondence.  She clarified that while it is impossible to uniquely attribute a particular cancer to radiation because there are no signature lesions for radiation-induced changes compared to those that would have occurred naturally, there are methods for attributing a tumor to radiation.  Those methods are based on (1) whether the tumors are typical of radiation exposure and (2) whether the time-frame is appropriate.  Dr. W. stated that several ongoing studies have shown that radiation exposure leads to meningioma, and most radiation-induced solid tumors, excluding thyroid cancer, begin 20 or more years following exposure.  Finally, she asserted that all tumors are considered to be stochastic effects of radiation, and thus have no dose threshold by definition.  She cited the BEIR VII report (Biological Effects of Ionizing Radiation), which states there is no threshold for cancer induction by radiation, and that cancer can result from any dose of radiation exposure.  However, the fact that cancer could result from the smallest doses of radiation does not mean the Veteran's particular cancer was caused by his .494 rem exposure.  The studies cited by Dr. W. discuss occurrence of meningiomas in adult survivors of childhood cancers who received direct radiation treatment to their brains.  These studies do not discuss whether low, indirect cranial exposure to ionizing radiation over a four year period could cause multiple meningioma brain tumors.  Further, she states that the Veteran's meningioma brain tumors meet both steps of the methods for attributing brain tumors to radiation exposure, but Dr. W. does not state her conclusions based on the Veteran's objective clinical data.  

It must also be noted that Dr. W.'s 2014 and 2015 letters are somewhat inconsistent.  In 2014, she found she could not state the Veteran's cancer was radiation induced (only that it was consistent with), and she specifically noted she had not seen the Veteran's radiation history.  The fact she made it a point to state such in 2014 clearly means she felt it was significant to note she did not know his history.  However, by 2015, she seems to find his radiation history doesn't matter at all - that any amount of radiation "can" cause cancers.  While that may theoretically be the case, Dr. W. still fails to discuss the Veteran's actual radiation exposures, which according to the Undersecretary for Health, is considered a level where the risks of health effects are either too small to be observed or nonexistent.    

During his June 2017 Board hearing, the Veteran testified that Dr. W. had seen his MRI reports and letters from VA denying his claims, but did not report she had ever examined his military personnel file documenting his radiation exposure over the course of his active duty.  And, as stated above, the Veteran had previously over represented his radiation exposure to his private physicians.

A letter from Dr. A. received in July 2015 noted "it can be safely assumed" the Veteran's meningioma brain tumors had been growing for 40 to 50 years in order to reach the present 2014 size.  However, this statement is contradicted by Dr. A.'s own clinical notes in February 2014, in which he noted the Veteran had a CT scan with and without contrast in 2004 that showed no meningioma or other mass.  There is no explanation provided for why, if the tumor had been growing for decades, it was not present on the 2004 CT scan, nor was any explanation provided as to how the doctor could reach such a conclusion in light of that negative brain scan.

The Veteran has submitted several studies and articles in support of his claim that exposure to ionizing radiation during active duty caused his meningioma brain tumors.  However, the Board does not find the cited findings probative as they neither address the Veteran's specific facts, nor provide medical evidence of a link between the Veteran's exposure to ionizing radiation and his meningioma brain tumors.

Finally, the Board notes the Veteran believes he was exposed to more ionizing radiation than the RO factored into its decisions.  This is not supported by the Veteran's Military Personnel File and Record of Occupational Exposure to Ionizing Radiation.  These files clearly document his exposure from July 1966 through March 1970 and calculate a lifetime total exposure of .494 rem.  There is no objective evidence of record to contradict the Record of Occupational Exposure to Ionizing Radiation contained in the Veteran's personnel file.

The Veteran's lay statements and testimony have been considered in this decision.  However, as a layperson, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As the report from the Undersecretary of Health is the only probative medical evidence of record because it is based off the Veteran's entire claims file, rather than his self-reporting, the Board finds the preponderance of the evidence is against a claim for entitlement to service connection for meningioma tumors of the brain as a result of exposure to ionizing radiation.  As such, entitlement to service connection must be denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt and weighed the evidence as described above.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD:		A. Parsons, Associate Counsel

Copy mailed to: John V. Tucker, Attorney


Department of Veterans Affairs


